—Appeal by the defendant from the judgment of the Supreme Court, Kings County (Hall, J.), rendered on March 16, 1995, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Justice Copertino has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Copertino, J. P., Altman, Gold-stein and McGinity, JJ., concur.